 In the Matter of GENERAL MOTORS CORPORATION, CHEVROLET FORGE,SPRING AND BUMPER DIVISION, DETROIT, MICHIGAN, EMPLOYERandINTERNATIONAL BROTHERHOOD OF BLACKSMITHS, DROP-FORGERS ANDHELPERS, AFL, PETITIONERCase No. 7-RC-416.-Decided November 5, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.At the hearing, In-ternationalUnion, United Automobile, Aircraft, and AgriculturalImplement Workers of America, UAW-CIO, herein called the In-tervenor, moved to dismiss the petition on the ground, among others,'that the unit sought is inappropriate for the purposes of collectivebargaining.For the reasons set forth in Section III, below, theIntervenor's motion is granted.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case,2 the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe labororganizationsinvolvedclaim to representemployees ofthe Employer.'We find it unnecessary to consider the Intervenor's remaining reasons contained in itsmotion to dismiss the petition, because we are granting the motion on the ground statedabove'The Petitioner's request for oral argument is denied inasmuch as the record, in ouropinion, adequately presents the issues and positions of the parties.80 N. L. R. B., No. 34.145 -146DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED QUESTION CONCERNING REPRESENTATION ; THE ALLEGEDAPPROPRIATE UNITAt the hearing, the Petitioner amended its petition to request a unitcomposed of the following classifications of employees : All steamhammermen, board hammermen, forging press operators, upset oper-ators, roll operators, coin hammermen, restrike hammermen, bulldozeroperators, blacksmiths-tool and die, blacksmiths-maintenance, andheaters and helpers of the foregoing classifications, including hot andcold trim press operators, bender operators, scale blowers, flash pullers,cut-off press operators, and axle padders,3 employed in the ChevroletForge, Spring and Bumper Division of General Motors Corporation.The Employer and the Intervenor contend that the unit requested isnot appropriate because it is neither a craft unit nor a unit which isfunctional or integrated in nature; that it is an arbitrary groupingbased on the extent of the Petitioner's organization and containsemployees who are skilled, semi-skilled and unskilled; and that thehistory of collective bargaining both in the Employer's plant and inthe automobile industry generally has been on industrial lines exceptin the case of pattern makers and die sinkers.They urge that theonly proper unit is the industrial unit described in the contract betweenthe Employer and the Intervenor, covering all production and main-tenance employees in the Employer's Chevrolet Forge, Spring andBumper Division 4The Employer takes the further position that inthe event the Board should decide that a unit smaller than the indus-trial unit is appropriate, such lesser unit should be based on functionaland integration considerations and should include, in addition to theclassification contained in the Petitioner's amended petition, the fol-lowing classifications : die caulker, trimmer setter, hammer repairmen,press repairmen, pipe fitter, welder, electrician, bricklayer, oiler, hotinspector, cold inspector, counter, shear operator, trucker, heat treatload and unload, burner operator, pickling equipment operator, craneoperator, and helpers.5The Employer would exclude blacksmiths-tool and die, blacksmiths-maintenance, and their helpers.Bargaining historyIn 1938 the Employer signed a members-only contract with the Inter-- venor covering all production and maintenance employees in the Chev-a There are approximately 810 employees in the Petitioner's unit.At the time of the hearing the Employer and the Intervenor were engaged In negotiatingchanges in their collective bargaining agreement,which was not urged as a bar to thisproceeding.5 There are approximately 1,000 employees in the unit proposed by the Employer. GENERAL MOTORS CORPORATION147rolet Forge,Spring and Bumper Division.In February of 1940 theBoard directed 6 elections among employees at each of 58 GeneralMotorsCorporation plants enumerated in the decision,including theChevrolet Forge,Spring and Bumper Division.Separate electionswere ordered among die sinkers and pattern makers in specified plantsemploying those classifications,and craft units were established forthose groups.The present Petitioner did not participate in thoseproceedings.As a result of the elections,the Intervenor was certifiedin 52 of the Corporation's 58 plants as the exclusive bargaining repre-sentative of the production and maintenance employees in 52 separateplant units.A master agreement was entered into covering all 52plants, and local plant wage and seniority agreements were executedbetween the Intervenor and each individual plant unit,one being withthe ChevroletForge, Spring and Bumper Division, the operating unitinvolved herein.Since that time, the employees employed in the unitsought by thePetitioner have participated fully in all aspects of thecollective bargaining'carried on by the Intervenor in this Division,have held office in the Local,and have served on grievance committees.The Employer's operationsThe Chevrolet Forge, Spring and Bumper Division consists of fourmanufacturing plants under thesame general enclosure,a power plantand an administration office.Forging operations are confined toPlants No. I 8 and No. 11 9 where 90 percent of all theforgings usedby the Employer in its motor cars and trucks are produced. Springsand bumpers are manufactured by non-forging processes in PlantsNo. III and No. IV. For 10 years the Intervenor has represented aDivision-wide unit of production and maintenance employees 10 ex-cluding die sinkers.The unit requested by the Petitioner and thealternate unit proposed by the Employer, are both limited to em-ployees in Plants No. I and No. II who are engaged in work relatingto forging.Most of the forging operations are performed in Plant No. I whichcontains the Roll Shop, Steam Shop, Forge Press Operation, BoardHammerShop, Heat Treat and Pickling Department, Cold TrimDepartment, Upset Department, Bulldozer Operation, Machine Shop,620 N L.R. B. 950.1 On March 11, 1946, Local 534 of the Petitioner filed a petition requesting a unit sub-stantially identical with the one involved in the present petition.On August 13, 1946,the Regional Director for the Seventh Region dismissed the petition and on October 1, 1946,the Board considered the Petitioner's request for a review of the Regional Director's re-fusal to issue a notice of hearing,and sustained the decision of the Regional Director.Plant No I employs a total of 1,800 employees.°Plant No II employs about 300 employees.There aie presently about 3,000 such employees.817319-49-vol. 80-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Die Room. Various maintenance employees work throughout theplant.Adjacent to the plant is a yard where the shear operationstake place.Plant No. II is devoted to the forging of crank shafts.In connection with each department and operation involved, the rec-ord contains the following facts relative to the type of operation, thejob classifications employed therein, and the duties and skills requiredof both the employees requested by the Petitioner and those who theEmployer contends should also be included.Forging press operation:There are approximately seven forgingpress units which produce forgings that are complete except for ma-chining.Each unit includes a pusher-type forging furnace, a forgingpress, and a trim press. The employees engaged in this forging opera-tion are furnace loaders or heaters, forging press operators,trimmersetters, hot trim press operators, helpers, truckers, crane operators, hotinspectors, counters, and machine repairmen.The Petitionerseeks torepresent only the heater, forging press operator, hot trim press oper-ator, and helpers.In this operation, steel billets which have been sheared to size inthe plant yard by shear operators, are brought to the forging furnaceby truckers or crane operators.The heater places the billet in thefurnace, heating the forging to the proper degree, when it is removedand placed in the forging press.The forging press operator sets thedies with the help of the trimmer setter, and inserts the heated billetin the buster section of the die.The billet passes through a numberof impressions in the die, each one bringing it closer to the ultimateshape desired.The heated billet is then passed to the blocker sectionand finally to the finisher section.The forging is then taken to thetrim press which contains dies also set by the trimmer setter.Theforging is properly located in the trimmer die where the flash or excessmetal is trimmed off.The record contains the following information with respect to thoseemployees engaged in this operation who are requested by thePetitioner :Heatersmay be hired without experience and require about 6months' training to be proficient in performing their job.Heatersmay also be promoted to hot trim press operators. They must learn tocontrol the temperature of the forging furnace, know forging heats,and coordinate their work with that of other members of the crew.They may be promoted to forging press operators or to die caulkers.Theforging press operatorsare usually secured from men trainedas heaters, or bulldozer operators.They require 3 months' experienceon the forging press before they are fully qualified.The forging press GENERAL MOTORS CORPORATION149is electrically operated and requires no control on the part of theoperator.He sets his own dies with the help of the trimmer setter.Thehot trim press operatoris usually hired without experience, andrequiresabout 1 week's training.His duties include the proper loca-tion of the forging in the trimmer die.He presses a pedal, setting inmotion the trim press whose stroke is automatically controlled.Afterthe flash has been cut off, he places the completed forging on the floorwith tongs.He maybe promoted to the job of heater.Helpersare hired without experience and require approximately 2days' training.They do not operate a machine but rather act ashandymen, transferring the billet from the forging press to the trimpress.They maybe promoted to any number of semi-skilled jobs.The following are the remaining crew members, whoare not re-quested by the Petitioner and who, the Employer urges, are too closelyallied in interest and duties to be excluded :Thetrimmer settersare usually secured from men who have beentrained as trim press operators.They require 6 months' experienceas trimmer setters to become proficient.They must know how to setdies properly in both the forging press and the trim press, makingnecessary adjustments.Their tools are chisels, hammers, air grinders,and wrenches.They must understand the operation of both presses.The usual line of promotion is to the Die Room on trimmer dies.Thehot inspectorsare usually promoted from cold inspectors andrequire from 3 to 6 months' training as hot inspectors. The full periodof training is from 18 to 20 months.The hot inspector checks finishedforgings as to dimensions, lack of metal, off-match, and proper filling.They use calipers and visual inspection and must know forging prac-tices,heats, and die design.They notify the forging press operatoror the trimmer press operator of any defects in the forging.The lineof progression is to supervision.Thecrane operatoris usually hired without experience and requiresabout 3 months' training.He operates an electrical overhead bridgecrane for the purpose of setting and knocking out dies (locking andunlocking) by the use of a ram.He also assists the maintenance menin removing equipment.Thetruckerisusually hired from the outside and is put on anoperation that will acquaint him with the shop lay-out.Afterapproximately 3 months, he is assigned to a certain section of the shop.He operates a shop truck which is electrically operated and brings thesteelbillets from the sheds to the furnace and later removes the com-pleted forgings from the trim press.Countersare hired without experience and require approximately3 days' training.They help load the completed forgings on skiffs 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDand count them.They tabulate the production in the units to whichthey are assigned.They may be required to hang forgings on aconveyer.The usual line of progression is to cold inspector.A machine repairmanrequires 2 years' experience to be proficientin repairing the forging machines used in the plant.He is usuallyassigned to a particular machine such as a press or a hammer and isexpected to attend to any mechanical failure.The parties agreedthat this is a skilled occupation.Steam hammer operations:There are approximately 79 steamhammer units which produce third arms, truck knuckles, and axle-I-beams.Some units contain 1 steam hammer and some 2. In the2-hammer units, the first is a blocking hammer and the second isa finishing hammer, requiring an additional heating operation.Whenthe steam hammer operation is completed, the forging is finishedexcept for heat treatment or a bending operation.The equipmentused in this unit consists of the forging furnace, steam hammer, thetrim press, a portable bending machine, and a padding press.Thesteam hammer unit may consist of the following classifications :heater, steam hammer operator, trim press operator, bender operator,axle padder, scale blower, flash puller, trimmer setter, hot inspector,crane operator, trucker, counter, and the necessary repair and mainte-nance employees.The Petitioner seeks to represent all these em-ployees except the trimmer setter, hot inspector, crane operator,trucker, counter, and repair and maintenance crew.Steel billets are brought to this unit by the same general categoriesof employees as those described in connection with the forging pressoperation.The forging must pass through four impressions in thesteam hammer before the forging is finished.These are known asthe edger which breaks down the stock, the fuller which begins shap-ing the forging, the blocker which approximates the finished shape, andthe finisher which completes the processing of the forging.The forg-ing must then be placed in a bending machine since the bend requiredis too deep to be accomplished by hammer operation.The record contains the following information with respect to theclassification of employees in the steam hammer unit requested bythe Petitioner and not already described above nThesteam hammer operatoris usually promoted from an experi-enced heater and requires about 2 years of training on the steamhammer to be fully proficient.He has full control of the steamhammer with respect to the speed and force of the blow.He sets hisU The heater, hot trim press operator,counter, etc.,perform substantially the same func-tions and exercise the same skills in all of the forging units,and accordingly we shall notreiterate that material in discussing other units in which these classifications are found. GENERAL MOTORS CORPORATION151own dies with the assistance of the heater, the trim press operator,and the crane operator.He must know forging heats, how to manipu-late the steel through the various steps of the die, and how tocoordinate the crew.The usual progression is to supervision.Thebender operatorisusually hired without experience and re-quires only 2 or 3 days of training.He operates a steam drivenmachine containing a die in which the forging is inserted.Theoperation of the machine is entirely automatic and the operator mustknow only how to set the forging properly in the die.Bender opera-tors generally progress to heaters.Axle padder.When an axle-I-beam is forged in the steam hammerunit, padding press and scale blowing operations are required.Thepadding press is not a forging machine and the operator, known asan axle padder, is classified by the employer as a helper.He is hiredwithout experience and requires only a day or two of training.Heinserts the I-beam in the press, trips a lever, and a pad is pressed outas part of the front axle-I-beam.Scale blower.The scale blower may be hired without experienceor may be promoted from a helper classification and requires a shortperiod of training.He holds a flexible hose and plays a stream oflive steam on the die and on the hot forging to remove any excess scale.Flash puller.This employee is also classed by the Employer as ahelper, is hired without experience and requires little training.Afterthe forging is trimmed, the flash puller takes the flash out of the pressand throws it into a skiff. 12Board hamvmer operation:There are approximately 17 board drophammer units.The forging equipment used is a box-type forgingfurnace and a board drop hammer. Each unit consists of a trucker, aheater, a board hammerman, a counter, a hot inspector, and the samerepairmen and maintenance crews as those described in connectionwith the forging press operation.There is no trim press operationin this unit.The Petitioner seeks to represent the heater and theboard hammerman. The only job classification not already describedin connection with the units mentioned above is the board hammer-man. The board hammerman is usually promoted from heater.Heneeds less skill than the steam hammer operator and can be proficientwith a few months' less experience.He does not control the force orfrequency of the blow of his hammer.He must acquire skill in theproper manipulation of the heated billet from one section of the dieto the other.n The record does not indicate the probable line of promotionfor axle padders, scaleblowers, and flash pullers.All are laboringclassifications and thework is unskilled. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDRoll shop:The roll shop produces axle shafts.There are approxi-mately seven units in this shop, each unit consisting of a forging fur-nace, a roll machine, a coin hammer and a cut-off press.A crew ismade up of a heater, a roll operator, a coin hammerman, a cut-offpress operator, a hot inspector, and the usual repairmen and mainte-nance employees.The Petitioner seeks to represent the heater, rolloperator, coin hammerman, and cut-off press operator. In this opera-tion steel billets are placed in the furnace on a roller conveyer.Thehot billet is picked up by the roll operator and inserted in a series ofpasses in the rolling dies which lengthen the billet to the length of anaxle shaft. It is then moved on a conveyer to the coin hammermanwho places the shaft in a coining die.The coining die is a steam-oper-ated press actuated by a treadling hammer which opens and closesthe die.Using tongs, the coin hammerman turns the shaft in the dieuntil it becomes round.The shaft is then moved by conveyer to thecut-off press where the excess material or "tong hold" is cut off. Thehot inspector then inspects the forging.A roll operatoris usually promoted from a heater or a coin ham-merman.He requires about 6 months' experience to become efficient.He must know forging heats and must coordinate his activities withthe rolling action of the machine which is electrically operated and hasa mechanical speed.He sets his own dies with the help of his crew.Roll operators can progress to steam hammermen.Thecoin hammermenare usually secured from heaters or cut-offpress operators.They require from 3 to 6 months' experience beforethey are proficient.A coin hammerman is less skilled than eitherthe board or steam hammerman.He controls the force of his hammerbut operates his machine to make only one impression in the die. Coinhammermen may progress to roll operators.A cut-off press operatoris usually hired without experience and canbe trained in about a week.He operates an electrically actuated trimpress which is automatically controlled.He may progress to coin ham-merman.Upset department:The upset shop contains a number of upset unitsfor the production of axle shafts, piston gears, and tie rods.Each unitcontains a forging press and an upset machine.A typical crew con-sists of a heater, upset operator, trucker, hot inspector, counter, repair-men, and maintenance employees. These employees perform the samegeneral type of work as in the other units, except the upset machineoperator.This machine consists of a stationary die, a moving die, anda set of punches. The machine is started by a foot pedal causing themoving die to meet the stationary die.The forging goes through aseries of passes, the operator moving the billet to the next pass as soon GENERAL MOTORS CORPORATION153as the machine completes a cycle. The number of passes depends onthe type of forging to be processed.After the forging is completed,itmoves on a conveyer to the back of the machine or is loaded on askiff by the operator.Forgings made on this machine are completeexcept for inspection, or they may require a cold trim press operation.No pickling or heat treatment is required.Theupset operatoris usually promoted from heater and he requiresapproximately 12 months' training on his job to become proficient.He must know forging heats and be skilled in the proper insertion ofthe billets in the various passes.He sets his own dies with the helpof the heater.The Petitioner seeks to represent only the heaters and the upset oper-ators in this department.Bulldozer operations:The bulldozer units contain a furnace and abulldozer.The employees in this unit are heaters, bulldozer operators,bulldozer helpers, hot inspectors, trimmer setters, repairmen, andmaintenance employees.Front axle-I-beams forged in the steam shopby a steam hammer unit are taken to the bulldozer units where theheater places them in an endless chain heating furnace.The I-beamis heated through the center section of the beam and when it arrivesat forging heat temperature at the discharge end of the furnace, it ishooked by the bulldozer operator and slid over to the bulldozer machineand placed in the dies, with the assistance of a helper.The bulldozermachine stretches and straightens the I-beam. The forging is then re-moved from the machine, placed on a rack and removed by a trucker tothe heat treat department.Thebulldozer operator,whom the Petitioner seeks to represent alongwith the heater and bulldozer helpers, may be hired without previousexperience and can be trained in a period of 3 months.He may alsobe promoted from less skilled helpers in the plant.Bulldozer opera-tor helpersare usually hired without experience and can be trainedin a few weeks. The bulldozer machine is operated by electricity andair and is automatic.The controls are set in the machine and thestretching dies determine the amount of stretch.The operator mustset his own dies or he may be assisted by a trimmer setter. The forg-ing falls into place in the die without manipulation.The only skillrequired of the operator is in synchronizing his operation with theaction of the machine.The bulldozer operator can progress to trimpress operator, heater, or forging press operator.The bulldozer oper-ator helper may progress to bulldozer operator.A heat treat departmentanda pickling departmentare maintainedin Plant No. I. In some instances forgings require a pickling or acidbath process to clean off scales before they go to the inspection depart- 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDment prior to shipping.These departments utilize heat-treat load andunload employees and pickling equipment operators who are unskilledand merely load the forgings into the processing equipment and laterremove them. These employees are hired without experience and aretrained in 2 or 3 days. The Petitioner does not seek to represent them.Cold trim department:Some forgings which do not require hottrim are taken to the cold trim department where they are cooled andplaced in a cold trim press which trims off the flash or excess metal.The only machine in this department is the cold trim press. This de-partment utilizes cold trim press operators, trimmer setters, and coldinspectors.The work of the trimmer setter is the same as the work ofthe trimmer setter in the forging press or steam hammer units. Thecold inspector is similar to the hot inspector but requires less skill andis promoted to hot inspector.The Petitioner seeks to represent onlythe cold trim press operators.Thecold trim press operatormay be hired without experience andrequires about 3 months' training.He operates an electric press whichis activated by a foot pedal and is automatically controlled.He mustbecome skilled in the proper location of the forging in the die.Theusual line of progression is to hot trim press operator.The following classifications are not connected with any particularforging unit in Plant No. I. The only ones whom the Petitioner seeksto represent are the blacksmiths and theirhelpers.There are two classifications of blacksmiths in Plant No. I, black-smiths-tool and die and blacksmiths-maintenance.The blacksmiths-tool and die work on the salvaging of piston rod steel for use in the dieroom 13Blacksmiths-maintenance 14 make all the tongs used in the vari-ous hammer units to hold the steel billets.They also rough-form allsmall repair parts,usingpneumatic hammers. Both types of black-smiths are skilled employees and are hired with previous experience.There are four blacksmith's helpers who assist the two classificationsof blacksmiths.The Employer does not include theseclassificationsin its alternate unit because of the strictlymaintenancenature of theirduties.Shearing operation:In the yard outside Plant No. I, theshearingoperation takes place, where the steel is cut to propersizeby shearoperators and their helpers.The shearing machine is automaticallycontrolled and requires little skill to operate.A shear operator be-comesproficient in about 4 weeks and may progressto trim pressoperator.The Petitioner does not seek to represent the shear opera-tor, although it does seek to represent the trim press operator.>s There are two employees in this classification.14 There are two blacksmiths-maintenance. GENERAL MOTORS CORPORATION155The Petitioner would exclude and the Employer would include thefollowing skilled employees who repair and maintain the furnaces andmachines; machine repairmen, pipe fitters, bricklayers, electricians,welders, and oilers.All of these employees are required to keep thevarious machines in operation and all are highly skilled.These em-ployees are hired as skilled craftsmen and are promoted to supervision.The Employer would include and the Petitioner would exclude theburner operators who light and operate heat treat furnaces.Thisclassification is promoted from heat treat load and unload employeeand requires 6 months' training on the job.He must have a knowledgeof steel and proper heat treating temperatures. In connection withelectrically heated furnaces, he must be able to read a pyrometer andto adjust controls to maintain required temperatures.He may pro-gress to die maker in the die room.Plant No. II-crank shaft:In Plant No. II crank shafts are forged.This forging requires a steam hammer operation similar to thatcarried out in Plant No. I except that there is an additional operationperformed on a restrike hammer. There are also a heat treat depart-ment and an inspection department in Plant No. II. The employeesutilized are heater, steam hammerman, scale blower, hot trim pressoperator, restrike hammerman, heat treat load and unload employees,hot inspector, and trimmer setter.The only classification not alreadydescribed above is the restrike hammerman.This employeeoperatesa restrike hammer for the purpose of straightening the crank shaftwhich may be bent during the trimming operation. This hammer ismanually controlled but operates with much less speed than the steamhammer and the operator is not required to be as skilledas a steelhammer operator.His skill is similar to that of the coin hammermanin the roll shop.Restrike hammermen are usually promoted fromheaters or from the more skilled helper classifications.He requiresabout 2 or 3 months' training on the restrike hammer.He sets his owndies and must learn to locate the forging properly in the die. Theusual line of progression is to trim press operator or, after considerabletraining, to steam hammerman.As stated above, the Employer contends that any unit other than thedivision-wide production and maintenance unit, should include all theemployees described above.The Petitioner concedes that in the shipbuilding and railroad indus-tries where it has many contracts, and in the Nash-Kelvinator Corpo-ration plant (Petitioner's only contract in the automobile industry),the units involved more nearly approximate the functional or depart-mental unit suggested by the Employer. In the commercial forgeshops, the Petitioner customarily represents a unit of all the produc- 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and maintenance employees excluding the die sinkers.The Peti-tioner explains the instant departure from its customary unit forcollective bargaining by pointing out that Section 9 (b) (2) of theamended Act requires that a unit must be a true craft group beforeseverance will be permitted in the face of prior bargaining on a morecomprehensive basis.The Petitioner contends that the unit it re-quests has a nucleus of highly skilled craftsmen, i. e., hammermen(steam, board, coin, and restrike), forging machine operators( forgingpress operators, roll operators, and bulldozer operators) and anvilblacksmiths (maintenance, and tool and die).These employees, thePetitioner urges, are the journeymen blacksmiths and the remainingclassifications in their unit are identical with the traditional appren-tices to such journeymen.The Petitioner concedes that the Em-ployer has no established apprentice training programs such as arein force in the commercial forging industry and in the railroad andshipbuilding industries.The Petitioner argues that the fact that thevarious helpers in the Employer's employ are not apprentices is im-material because they would be included with a craft group of skilledforgers in the same way that helpers of tool and die makers, elec-tricians, and plumbers, are customarily included.We are unable to agree with the above arguments and conclusionsof the Petitioner.That the heaters and the helpers classifications inthis Employer's plants are not actually apprentices subjected to theregular 4-year apprentice training program prescribed by the Peti-tioner's constitution and provided for in its collective bargainingagreements with employers in other industries, is, in our opinion,highly material.The record reveals that operations in the two forgeplants have all the characteristics of a mass production industry.Even the most skilled forging machine operator is required to exerciseonly a minimum of independent judgment.He is expected to becomeproficient, in a relatively short time, in the operating of only onemachine which will produce one or a very few types of forged parts,and his greatest value lies in his speed and his ability to coordinatethe work of his crew in performing operations that are essentiallyroutine and repetitive.The Employer's engineering department de-velops the part to be forged, designs the dies, and plans the completestep-by-step procedure to be followed in forging the part. In thistype of production, the smallest detail is predetermined and it is notnecessary for the operator to read blueprints, make complicated meas-urements, or decide on the proper number of hammer blows to meetspecifications.In the Employer's plant a heater may become proficient in his jobin 6 months and may then progress to a top forging job such as steam GENERAL MOTORS CORPORATION157hammer operator.Such an employee requires only a few weeks' ex-perience to make his piece work rate and only 2 years' experience tobecome fully proficient as a steam hammer operator in this plant. Therecord further reveals that a steam hammer operator at the Em-ployer's plant is not the all-round skilled craftsman that a steamhammer operator is in a commercial forge plant where he has serveda 4-year apprenticeship and is capable of operating all the variousforging machines.On these facts we must conclude that the haminerman and the forg-ing machine operators in the Employer's two forging plants are notrequired to be skilled craftsmen within, and do not exercise the skillsof, the blacksmith's craft so as to warrant severance on a craft basis.The four anvil blacksmiths engaged in maintenance and tool and diework more nearly approximate the true craft principle, but their workin these plants has little relation to the production forging operationsor to the several hundred employees working in the forging crews andcomprising the bulk of the unit requested by the Petitioner.Nor is severance warranted on a. departmental basis. In additionto the lack of skills characteristic of true craftsmen, the unit proposedby the Petitioner lacks other characteristics usually presentwhere severance is justified on departmental grounds.The groupsought does not include all the employees engaged in the forging proc-ess in the two plants.As pointed out above, a particular forgingoperation requires the services of a number of other employees notrequested by the Petitioner, such as trimmer setters, inspectors, count-er, truckers, crane operators, shear operators, and die caulkers 15Allthese employees share with those in the Petitioner's proposed unit thesame working conditions, including the physical hazards and dis-comforts typical of a forging plant, shop facilities, insurance, andvacation benefits, holiday pay, and grievance procedure.There is no separate supervision for the unit requested by the Peti-tioner.A shop foreman assigned to a given number of units in thesteam shop will supervise employees requested by the Petitionertogether with the employees mentioned above who are not in therequested unit.The scope of such supervision is on the basis of inte-grated production activities.The Intervenor's separate seniority agreement with the Employerprovides for interchange and transfer of employees from one job16Petitionerstressesthe fact thatthe employees in its requested unit are all paid on apiece-work ratebasisexcept for the anvil blacksmiths who are paid on an hourlybasis, andthat allthe otheremployeesin the twoplants are paid on an hourly basis.We have pre-viously heldthat the modeof payment of employeesis not thecontrolling factor in mak-ing a unit determination.SeeMatter of George Ehlenberger andCo.,77 N. L.R. B. 701. 15$DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassification to another and such provisions result in interchangebetween employees claimed by the Petitioner and employees not soclaimed.The record reveals that such interchange is possible becauseof the highly integrated nature of the Employer's production processesin the two forging plants.There is little interchange between em-ployees in the forging plants and those in the spring and bumperplants (Plant No. III and Plant No. IV).In view of all the above facts, it does not appear that the unitrequested by the Petitioner possesses craft skills sufficient to warrantsevering such a unit from the long-established production and main-tenance unit, either on a craft or departmental basis, and we concludethat such unit is not an appropriate one within the scope of our priordecisions.lsTherefore we find that no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act, and we shall accordingly dismiss the petition 17ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.MEMBER HOUSTON took no partin the consideration of the aboveDecision and Order.1e In holding that the unitrequesteddoes not possess the requisite craft skills,we havenot relied solely on our recent decision inMatter of General Motors Corporation,New De-parture Division,Sandusky,Ohio, Plant,76 N. L.R. B. 879, wherein we denied a requestby a local union of the Petitioner hereinfor a unitof certain employees in the forge,annealingand heat treatdepartments.Because theinstant caseinvolvesa far more com-prehensiveforging operation, employing a greater number and variety of forging employeesexercising higher skills than was thecase in theNew Departurematter, wehave reached asimilar conclusiononly after a detailedconsiderationof all thefacts presented.Thesefacts we find to be stronger in supportof the Petitioner's position than in theNew De-parturecase,but not strong enoughto justifyseverance.17The alternate unitproposed by the Employer,based onfunctionaland integrationalconsiderations,is, in effect,a departmental unit similar to the foundry unit which wehavefound appropriatein other cases.SeeMatter of Fayscott Corporation,78 N. L. R. B.1256.ThePetitioner,however,does not desireto represent employeesin such a unit inthis plantand, accordingly, we need notpass uponitsmeritsfor severance purposes.In theirbriefs, the parties have dealt extensively with the matterof prior bargaininghistory along industrial lines both in this plant and in the automobile industry generally.Inasmuchas we find the unit requested by the Petitionerto be inappropriate,we deemit unnecessaryto resolvethe various contentions of the partieswith respectto the effectof such bargaining historieson thequestion of severance in this case.